DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,361,809.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Regarding claim 1 of the instant application, the examiner submits that claim 1 of the instant application is fully anticipated by claim 11 of U.S. Patent 10,361,809.  Claim 1 of the instant application merely broadens the scope of claim 11 of U.S. Patent 10,361,809 by replacing “downlink control information (DCI) indicating uplink resources” with “uplink grant”, and “transport block” with “packet”.
Regarding clam 11 of the instant application, the examiner submits that claim 11 of the instant application is fully anticipated by claim 11 of U.S. Patent 10,361,809. Claim 11 of the instant application merely broadens the scope of claim 11 of U.S. Patent 10,361,809 by replacing “downlink control information (DCI) indicating uplink resources” with “uplink grant”, “transport block” with “packet”, and “subframe” with “time interval”.
Regarding claims 2-10 and 12-20 of the instant application, the examiner submits that claims 2-10 and 12-20 of the instant application are fully anticipated by claims 11-18 of U.S. Patent 10,361,809

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,674,866 B2) hereinafter “LI”, in view of Zhang et al. (US 2015/0055541 A1) hereinafter “ZHANG”.
Regarding claim 1:
LI discloses a wireless device (terminal, Column 24, Line 20) comprising: one or more processors (Column 24, Line 21); and memory (Column 24, Line 22) storing instructions that, when executed by the one or more processors, cause the wireless device to: receive an uplink grant indicating radio resources in m consecutive subframes 0 to m−1, where m is two or more (DCI, Column 3, Line 6-16); store, for each subframe of the m consecutive subframes, a respective packet (Column 2, Line 42-59, Column 14, Lines 39-42, Fig. 7).
LI does not disclose in response to a determination that the wireless device cannot access a channel for a transmission in subframe k, k∈{0, . . . , m−2}: do not transmit the respective packet stored for subframe k; and perform a listen-before-talk procedure indicating that the channel is clear in subframe k+1; and transmit, via subframes k+1 to m−1, the respective packet stored for each subframe of subframes k+1 to m−1.
ZHANG teaches in response to a determination that a wireless device cannot access a channel for a transmission in a radio frame, do not transmit a respective packet; perform a listen-before-talk procedure indicating that the channel is clear in a next radio frame; and transmit respective packet stored for a next radio frame (Para. [0022]-[0023], [0185]-[0186], and Fig. 17).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of LI in view of the teaching by ZHANG to include the features that in response to a determination that the wireless device cannot access a channel for a transmission in subframe k, k∈{0, . . . , m−2}: do not transmit the respective packet stored for subframe k; and perform a listen-before-talk procedure indicating that the channel is clear in subframe k+1; and transmit, via subframes k+1 to m−1, the respective packet stored for each subframe of subframes k+1 to m−1, because it would improve transmission efficiency in an unlicensed spectrum. 
	Regarding claim 2:
LI further discloses wherein the uplink grant is a downlink control information (DCI) (Column 3, Lines 6-9).
	Regarding claim 3:
LI further discloses wherein the uplink grant comprises a field indicating m (Column 3, Line 13).
Regarding claim 7:
LI further discloses wherein each subframe in the m consecutive subframes is associated with a hybrid automatic repeat request process identifier, a redundancy version (RV), and a new data indicator (NDI) (Column 12, Lines 1-20, Column 18, Lines 4-37).
	Regarding claim 8:
LI further discloses wherein the respective packet stored for each subframe of the m consecutive subframes is associated with a hybrid automatic repeat request process ID corresponding to the subframe for which the respective packet is stored (Fig. 7, Column 3, Lines 16-20, Column 18, Lines 31-37).
Regarding claim 10:
LI further discloses wherein the uplink grant indicates a modulation and coding scheme (MCS), a power control command, and a resource block assignment applicable to each subframe in the m consecutive subframes (Column 12, Lines 1-20, Column 18, Lines 19-30).
Regarding claims 11-14 and 18-20:
	Claims 11-14 and 18-20 are directed to claim features similar to recited in claims 1-3 and 7-8.  Same portions of the cited references and rationales set forth with respect to claims 1-3 and 7-8 also apply.  

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,674,866 B2) hereinafter “LI”, in view of Zhang et al. (US 2015/0055541 A1) hereinafter “ZHANG”, and further in view of Zhang et al. (US 2016/0366689 A1) hereinafter “ZHANG-2”
	Regarding claim 4:
LI does not disclose the uplink grant comprises one or more fields indicating one or more listen-before-talk configurations; the one or more listen-before-talk configurations indicate at least one of a listen-before-talk type or a listen-before-talk priority class; and the listen-before-talk procedure is performed on the channel according to the one or more listen-before-talk configurations.
	ZHANG-2 teaches an uplink grant comprises one or more fields indicating one or more listen-before-talk configurations; the one or more listen-before-talk configurations indicate at least one of a listen-before-talk type or a listen-before-talk priority class; and the listen-before-talk procedure is performed on the channel according to the one or more listen-before-talk configurations (Para. [0080]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of LI in view of the teaching by ZHANG-2 to include the features that the uplink grant comprises one or more fields indicating one or more listen-before-talk configurations, the one or more listen-before-talk configurations indicate at least one of a listen-before-talk type or a listen-before-talk priority class; and the listen-before-talk procedure is performed on the channel according to the one or more listen-before-talk configurations, in order to enable listen before talk (LBT) procedures to prevent access collisions in a shared spectrum channel. 
	Regarding claim 5:
LI further discloses wherein the respective packet stored for each subframe of the m consecutive subframes is associated with a hybrid automatic repeat request process ID corresponding to the subframe for which the respective packet is stored (Fig. 7, Column 3, Lines 16-20, Column 18, Lines 31-37).
	Regarding claim 6:
LI further dislcoses wherein the uplink grant indicates a modulation and coding scheme (MCS), a power control command, and a resource block assignment applicable to each subframe in the m consecutive subframes (Column 12, Lines 1-20, Column 18, Lines 19-30).
	Regarding claims 15-17:
	Claims 15-17 are directed to claim features similar to recited in claims 4-6.  Same portions of the cited references and rationales set forth with respect to claims 4-6 also apply.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,674,866 B2) hereinafter “LI”, in view of Zhang et al. (US 2015/0055541 A1) hereinafter “ZHANG”, and further in view of Bhorkar et al. (US 2018/0270860 A1) hereinafter “BHORKAR”.
	Regarding claim 9:
LI does not disclose wherein the uplink grant comprises a field indicating that the listen-before-talk procedure is performed on the channel in a first symbol of subframe k or a last symbol of subframe k−1 to make a transmission in subframe k.
	BHORKAR teaches uplink grant comprises a field indicating that the listen-before-talk procedure is performed on the channel in a first symbol of subframe k or a last symbol of subframe k−1 to make a transmission in subframe k (Para. [0039]-[0040]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of LI in view of the teaching by BHORKAR to include the feature the uplink grant comprises a field indicating that the listen-before-talk procedure is performed on the channel in a first symbol of subframe k or a last symbol of subframe k−1 to make a transmission in subframe k, in order to enable base station to modify a listen before talk (LBT) configuration.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/               Primary Examiner, Art Unit 2465